Citation Nr: 0314481	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-03 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to July 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
September 1997 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issues of 
entitlement to service connection for a left wrist disorder 
and to a compensable rating for a right wrist disorder were 
addressed in a prior Board decision.

The issues of entitlement to service connection for a 
temporomandibular joint disorder and to a rating in excess of 
10 percent for the residuals of a right knee medial 
meniscectomy are addressed in a remand which follows this 
decision.


FINDING OF FACT

Competent evidence establishes that the veteran's lumbar 
myositis is due to an injury in service.


CONCLUSION OF LAW

Service connection for lumbar myositis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met with respect to the issue 
addressed on the merits below.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in February 2002, and the RO re-
adjudicated the claim in accordance with the VCAA in a 
February 2002 supplemental statement of the case.  These and 
other documents of record adequately notified the veteran of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.  As the veteran has been 
kept apprised of what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent a VA compensation 
examination with respect to this claim in May 2003.  Medical 
evidence sufficient for an adequate determination of the 
matter addressed in this decision has been obtained.

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions  of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  Finally, 
the veteran is not prejudiced by the determination below.

The Board undertook evidentiary development on this claim 
under 38 C.F.R. § 19.9(a)(2), which was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, since the veteran is not prejudiced by 
this decision, and in the interest of expediency, the Board 
will proceed with consideration of the claim rather than 
remand it to the AOJ for initial consideration of the Board 
developed evidence.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation in line of duty of preexisting 
injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Service department medical records show the veteran 
complained of low back pain subsequent to an injury in 
September 1982.  The examiner noted tenderness on palpation 
in the midline and in the paravertebral area.  Reflexes were 
intact, but straight leg raise testing was positive at 45 
degrees.  The diagnosis was sprain versus disc injury.  

VA examination in November 1991 revealed no lumbar spine 
disorders.  The examiner noted normal spinal curves were 
maintained, with no evidence of spinous tenderness, 
paravertebral muscle spasm, or pelvic tilt.  

In December 1991, the RO denied service connection for low 
back strain.  The veteran was notified by correspondence in 
January 1992, but did not appeal.

In July 1997, the veteran, in essence, requested his claim 
for entitlement to service connection for a low back disorder 
be reopened.  An August 1998 private medical statement noted 
the veteran had been treated for low back pain with 
occasional radiation to the legs.  

VA medical records include report of a June 2000 computed 
tomography (CT) scan of the lumbar spine.  The diagnoses 
included posterior concentric bulging discs from L3-4 to L5-
S1.  

On VA examination in May 2003 the veteran complained of 
constant low back pain with sharp pain upon hyperextension of 
the back and occasional radiation to the right thigh.  Based 
upon a review of the record the examiner found that there was 
not enough evidence to relate the findings of the recent CT 
scan to the veteran's low back pain in service, but that it 
was most likely that his lumbar myositis was associated with 
injuries during service.

Persuasive medical evidence shows the veteran's present 
lumbar myositis was incurred as a result of an injury during 
active service.  Therefore, the Board finds that service 
connection for lumbar myositis is warranted.  


ORDER

Service connection for lumbar myositis is granted.


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  The VCAA requires VA 
provide assistance in obtaining evidence necessary to 
substantiate a claim.  

In December 2002, the Board undertook additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2).  In Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Federal Circuit determined that 
38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, the Board finds further action may 
not be taken on the remaining issues on appeal at this time.  
In accordance with a December 2002 development memorandum the 
Board obtained additional VA medical evidence, which has not 
been considered by the RO, and the veteran has not waived 
such consideration.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should then review the remaining 
claims in light of all additional 
evidence received since the February 2002 
supplemental statement of the case (SSOC) 
(and in particular the evidence obtained 
by the Board).  If those benefits sought 
remain denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to the 
final outcome warranted.  The purpose of this remand is to 
meet due process considerations and to ensure compliance with 
the Court and Federal Circuit precedent decisions cited 
above.  No action is required of the veteran unless he is 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



